Blandford, Justice.
This was a motion for new trial upon the ground alone that tiie verdict was without evidence to support it. This is (he third time this case has been here. It was here last at the March term, 1886, of this court (77 Ga. 77); and we then held that there was sufficient evidence to authorize (he jury to find for either party in the case, the evidence being conflicting. On the last trial of the case, there was but one witness examined who was not examined before— a man named Lanford; and his testimony was merely cumulative of what was proved on the former trial. We think now, as we did before, that there is sufficient evidence to support the verdict. The judgment is therefore affirmed.